DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
1.1.	The claim element “theoretical field Htheory” (line 8) should be consistent with the expression “magnetic field Htheory” (line 6) of claim 1 in order to improve consistency and clarity of the claim language.
1.2. 	The number “(6)” is assigned to identify two elements. The first element is “the permanent magnet system (6)” in line 10, and the second element is the “at least one permanent magnet (6)” in line 4. Please use number “(6)” to identify only one element.
1.3.	The claim element the “magnetic system” (line 8) should be consistent with the expression the “permanent magnet system” (line 11-12) of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 2 is objected to because of the following informalities: 
2.1.	The claim element “the sensors” (line 16-17) should be consistent with the expression “at least two magnetic field sensors” (line 14) in order to improve consistency and clarity of the claim language.
2.2. 	The number “(6)” is assigned to identify two elements. The first element is “the permanent magnet system (6)” in line 10, and the second element is the “at least one permanent magnet (6)” in line 4. Please use number “(6)” to identify only one element.
2.3.	The claim element the “magnetic system” should be consistent with the expression the “permanent magnet system” of claim 2 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

3. 	Claim 4 is objected to because of the following informalities: 
3.1.	The claim element “alignment … yMagnet” (line 27) of claim-4 should be consistent with the expression “alignment ynagnet” (line 9) of claim-1 in order to improve consistency and clarity of the claim language.
3.2.	The claim element “the magnet system” (line 27) of claim-4 should be consistent with the expression “permanent magnet system” (line 10) of claim-1 in order to improve consistency and clarity of the claim language.
3.3.	The acronym/term/symbol/variable “Xmagnet” should be stated in the claim.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

4. 	Claim 5 is objected to because of the following informalities: 
4.1.	The claim element “the magnet system ynagnet” (line 30) of claim-5 should be consistent with the expression “permanent magnet system” (line 10) of claim-1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

5. 	Claim 8 is objected to because of the following informalities: 
5.1.	The claim element “theoretical field” (line 5) of claim 8 should be consistent with the expression “magnetic field Htheory” (line 6) of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

6. 	Claim 13 is objected to because of the following informalities: 
6.1.	The claim element “values Htheory (ymagnet)” (line 19) of claim 13 should be consistent with the expression “the expected magnetic field Htheory(ymagnet)” of claim 2 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

7. 	Claim 14 is objected to because of the following informalities: 
7.1.	The claim element “the sensors” (line 21) of claim 14 should be consistent with the expression the “at least two sensors (3)” (line 5) of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

8. 	Claim 16 is objected to because of the following informalities: 
8.1.	The claim element “body” (line 2, which is the last line of the claim) should be consistent with the expression “another body” (line 27) of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
I.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 3 depends on independent claim 1, and, depends also on independent claim 2, which are two different sets claims. In addition, claim 15 is further improper because is not written in an alternative form. Furthermore, this rejection is supported by 608.01 (n) Dependent Claims, ¶ 7.45 Improper Multiple Dependent Claims, B. Unacceptable Multiple Dependent Claim Wording, 1. Claim Does Not Refer Back in the Alternative Only and 3. Reference to Two Sets of Claims to Different Features.  

10.	Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 15 depends on independent claim 2, and, depends also on dependent claim 13, which is improper because claim 15 is not written in an alternative form. Furthermore, this rejection is supported by 608.01 (n) Dependent Claims, ¶ 7.45 Improper Multiple Dependent Claims, B. Unacceptable Multiple Dependent Claim Wording, 1. Claim Does Not Refer Back in the Alternative Only.
In addition, the examiner interprets that claim 15 depends on independent claim 2 for purposes of applying prior art in the rejection below.

11.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. 	Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
12.1. 	Claim 1 recites the limitations “the difference d” in line 6-7, “the permanent magnet system (6)” in line 9, “the mathematical norm” in line 9-10 and “the vector d” in line 10. There is insufficient antecedent basis for these limitations in the claim.
12.2. 	Claim 1 is further indefinite because the letter “d” is used as a symbol to identify the two elements relative to “the difference d” in line 6-7 and “the vector d” in line 10, and there is no indication that said “vector” correspond to the “difference”. In addition, the examiner interprets that said that said two elements are the same for purposes of the prior art rejection below.
12.3. 	Claim 1 is further indefinite because the claim element “d(ynagnet)” has not being defined and the letter “d” could be a difference or a vector to identify the two elements relative to “the difference d” in line 6-7 and “the vector d” in line 10 and there is no indication that said two elements are the same.
	12.4. 	Claim 1 is further indefinite because the acronym/term/symbol/variable “ymagnet” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
12.5.	Furthermore, claims 3-6, 8-10 and 14 are also rejected because they further limit and depend on claim 1.

13. 	Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
13.1. 	Claim 2 recites the limitations “the alignment ymagnet” in line 13, “the orientation” in line 19, “the permanent magnets” in line 4, and “the expected magnetic field Htheory(ymagnet)” in line 9. There is insufficient antecedent basis for these limitations in the claim.
13.2.	Claim 2 further recites the limitation “a certain measured field Hmeasurement” (lines 11-12), which is unclear to determine whether said limitation refers to the limitation “a magnetic field Hmeasurement” (line 5), or, if it is a new limitation. In addition, the examiner interprets the aforesaid limitations as being the same limitations.
13.3.	Claim 2 further recites the limitation/acronym/term/symbol/variable “ymagnet” (lines 24), which is unclear to determine whether said limitation refers to the limitation “alignment ymagnet” (line 13), or, if it refers to the limitation “orientation of the magnet system ymagnet” (line 19), or, if it refers to the limitation “plurality of alignments ymagnet” (line 20), or, if it is a new limitation. In addition, the examiner interprets the aforesaid limitations as being the same limitations.
13.4.	Claim 2 further recites the acronym/term/symbol/variable “ymagnet” is being assigned to a plurality of claim elements in the claim, which makes the claim further indefinite. 
13.4.	Furthermore, claims 3, 7, 11-13 and 15 are also rejected because they further limit and depend on claim 2.

14. 	Claim 3 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
14.1. 	Claim 3 recites the dependency “Method according to claim 1” in line 1, and the dependency “method according to claim 2” in line 2, which makes it unclear to determine whether claim 3 depends on claim 1 or claim 2. In addition, the examiner interprets that claim 3 depends on claim 2 for the purpose of applying the prior art rejection below.

15. 	Claim 5 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
15.1. 	Claim 5 recites the limitation “the orientation” in line 30. There is insufficient antecedent basis for this limitation in the claim.

16. 	Claim 6 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
16.1. 	Claim 6 recites the limitation “the permanent magnets” in line 2. There is insufficient antecedent basis for this limitation in the claim.

17. 	Claim 7 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
17.1. 	Claim 7 recites the limitation “the permanent magnets” in line 4. There is insufficient antecedent basis for this limitation in the claim.

18. 	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
18.2.	It is unclear to determine whether the limitation “a permanent magnet” (line 9) of claim-10 refers to the limitation “at least one permanent magnet” (lines 3-4) of claim-1, or, if it is a new limitation. 

19. 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
19.2.	It is unclear to determine whether the limitation “a permanent magnet” (line 11) of claim-11 refers to the limitation “at least one permanent magnet” (line 15) of claim-2, or, if it is a new limitation. 

20. 	Claim 12 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
20.1. 	Claim 12 recites the limitation “the methods” in line 13. There is insufficient antecedent basis for this limitation in the claim.

21. 	Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
21.1. 	Claim 13 recites the limitation “the known vector” in line 18. There is insufficient antecedent basis for this limitation in the claim.
21.2.	Claim 13 further recites the acronym/term/symbol/variable “ymagnet” is being assigned to a plurality of claim elements in the claim, which makes the claim further indefinite.

22. 	Claim 14 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
22.1. 	Claim 14 recites the limitation “the expected magnetic fields Htheory(ymagnet)” in line 20. There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note
22.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

23.	Claims 10 and 11 use “consist of” in a clause of the body of the claim and not immediately after the preamble, therefore, does not limit the open ended of the transitional phrase “characterized in that” immediately after the preamble of claims 1 and 2 pursuant to MPEP 2111.03 Transitional Phrases (Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.	Claim(s) 16 and 19 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Held et al (Pub. No.: US 2014/0167745 hereinafter mentioned as “Held”).
	
As per claim 16,  Held discloses:
A device for measuring the distance between two bodies (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 21, see the measured distance between the support plate 141 and the rod 134. Also see [0204] and/or claim-29), characterized in that
at least two magnetic field sensors (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) are mounted on one body (Fig. 21, see the rod 134 of the probe head 130. Also see [0195], [0097] and/or claim-29) and at least two permanent magnets (Fig. 21, see any two magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) are mounted on another body (Fig. 21, see the support plate 141. Also see [0191]-[0192] and/or claim-29), and 
this permanent magnet system thus generates a magnetic field which has no rotational symmetry (Fig. 21, see any of the magnets measuring bodies M that produce a magnetic field that has no rotational symmetry with the rotational-axis-R due to their static positions. Also see [0198], [0187] and/or claim-29), 
at least two components of the magnetic field are measured (see [0197] and [0210]) by the magnetic field sensors (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29), and based on the measured magnetic field the alignment (see [0191] and/or claim-29) of body (Fig. 21, see the rod 134 of the probe head 130. Also see [0195], [0097] and/or claim-29) relative to body (77) is determined (Fig. 21, see the support plate 141. Also see [0191]-[0192] and/or claim-29).

As per claim 19,  Held discloses the device of claim 16 as described above.
Held further discloses: 
wherein at least one permanent magnet has a non-collinear magnetization with respect to one of the other permanent magnets (Fig. 21, see magnets-measuring-body M11b with non-collinear magnetization with respect to magnets-measuring-body M13b. Also see [0198], [0187] and/or claim-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


25.	Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held.

As per claim 17,  Held discloses the device of claim 16 as described above but the embodiment of Figs. 21-24 does not explicitly disclose that the energy used for reading the magnetic field sensors (3) is obtained from the electromagnetic field of a readout device.
However, other-embodiment of Held further discloses:
wherein the energy used for reading the magnetic field sensors is obtained from the electromagnetic field of a readout device (see [0016] and/or claims 29-30. The evaluation apparatus of Held).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mathematical norm of the vector is minimized” disclosed by other-embodiment into Figs. 21-24 of Held, with the motivation and expected benefit related to improving the system and measurements by determining, using measurement signals of the sensor or of sensors of the arrangement, in which relative position the first part and the second part are in actual fact situated when the predetermined relative position was set (Held, Paragraph [0016]).

26.	Claim(s) 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Lee et al (Pub. No.: US 2017/0227995 hereinafter mentioned as “Lee”).

As per claim 18, Held discloses the device of claim 16 as described above as described above.
Held further discloses the magnetization direction of the permanent magnets (Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) but does not explicitly disclose that describes a "pseudo-random code".
However, Lee further discloses the "pseudo-random code" (see [0101] and/or [0103]). Therefore, the combination of Held, Villien and Lee discloses:
wherein magnetization direction of the permanent magnets (Held, Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) describes a "pseudo-random code" (Lee, see [0101] and/or [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “pseudo-random code” disclosed by Lee into Held in view of Villien, with the motivation and expected benefit related to improving the system and measurements by creating models that predicts the value of a target variable based on several input variables-measurements (Lee, Paragraph [0055]), and also improving the dataset collection (Lee, Paragraph [0055] and [0103]).

27.	Claim(s) 1, 4, 5, 9 and 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of VILLIEN (Pub. No.: US 2016/0084656 hereinafter mentioned as “Villien”).

As per claim 1,  Held discloses: 
Method for measuring the distance between two bodies (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 21, see the measured distance between the support plate 141 and the rod 134. Also see [0204] and/or claim-29), characterized in that 
at least two magnetic field sensor (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) are mounted on one body (Fig. 21, see the rod 134 of the probe head 130. Also see [0195], [0097] and/or claim-29) and 
at least one permanent magnet (Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) is mounted on another body (Fig. 21, see the support plate 141. Also see [0191]-[0192] and/or claim-29), and 
at least one component of the magnetic field of at least two sensors (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) are measured (Hmeasurement) and a magnetic field Htheory is calculated, which is generated by the permanent magnet system for a given alignment ynagnet (Fig. 21, see any of the magnets measuring bodies M at their given alignment. Also see [0198], [0187] and/or claim-29) that is comprised that the difference d between the theoretical field Htheory and the measured field Hmeasurement is determined d(ynagnet) = Htheory(ymagnet) - Hmeasurment (see [0213] and/or [0210]) and 
the alignment ynagnet (see [0191] and/or claim-29) of the permanent magnet system (Fig. 21, see the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) is determined (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29).
Held discloses the determination of the alignment ynagnet of said permanent magnet system but does not explicitly disclose that it is determined in such a way that the mathematical norm of the vector is minimized.
However, Villien further discloses:
the mathematical norm of the vector is minimized (see [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mathematical norm of the vector is minimized” disclosed by Villien into Held, with the motivation and expected benefit related to improving the system and measurements by filtering and/or averaging the measurements, thus, reducing the influence of noise (Villien, Paragraph [0052]).

As per claim 4, the combination of Held and Villien discloses the method of claim 1 as described above.
Held further discloses: 
wherein the alignment of the magnet system yMagnet only includes the local displacements in space, thus ymagnet=Xmagnet (see [0146]).

As per claim 5, the combination of Held and Villien discloses the method of claim 1 as described above.
Held further discloses:
wherein the distance between two bodies (Fig. 21, see the measured distance between the support plate 141 and the rod 134. Also see [0204] and/or claim-29) is determined from the orientation (see [0204] and/or claim-29. The claimed “orientation” is included in the determined position of Held. Moreover, the generated signal Held contained expected magnetic field from the magnets measuring bodies M, and said signal is the produced by a plurality of magnetic fields from the magnets measuring bodies M. Furthermore, the words “orientation” and “position” are synonyms. See, https://www.thesaurus.com/browse/orientation) of the magnet system ynagnet (Fig. 21, see the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29).

As per claim 9, the combination of Held and Villien discloses the method of claim 1 as described above.
Held further discloses:  
wherein at least one permanent magnet has a nonparallel magnetization with respect to one of the other permanent magnets (Fig. 22, see the magnet measuring body M22b not being in parallel with the magnet measuring body M23b, therefore, their magnetization is not in parallel. Also see [0198], [0187] and/or claim-29). 

As per claim 14,  the combination of Held and Villien discloses the method of claim 1 as described above.
Held further discloses:  
wherein the expected magnetic fields Htheory(ymagnet) (see [0204], [0197] and/or claim-29. The claimed “orientation” is included in the determined position of Held. Moreover, the generated signal Held contained expected magnetic field from the magnets measuring bodies M, and said signal is the produced by a plurality of magnetic fields from the magnets measuring bodies M. Furthermore, the words “orientation” and “position” are synonyms. See, https://www.thesaurus.com/browse/orientation) at the locations of the sensors (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) are determined by an analytical or numerical calculation of the magnetic field (see [0211]-[0213] and/or [0210]). 

28.	Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Villien, and further in view of Shen et al (Patent. No.: US 6,136,166 hereinafter mentioned as “Shen”).

As per claim 6, the combination of Held and Villien discloses the method of claim 1 as described above.
Held further discloses a magnetic shield (see [0156], [0150] and/or claim-29. The claimed “magnetic shield” is the “magnetic flux guidance” of Held) is mounted between the permanent magnets and the body (Fig. 8, see the magnets 25 and first part 23. Also see [0198], [0187] and/or claim-29) but does not explicitly disclose that said it is a soft magnetic shield.
However, Shen further discloses: 
a soft magnetic shield (Shen, see column 1, liens 61-64) is mounted between (this arrangement comes from the combination of Held and Shen) the permanent magnets and the body (Fig. 8, see the magnets 25 and first part 23. Also see [0198], [0187] and/or claim-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “the soft magnetic shield” disclosed by Shen into Held in view of Villien, with the motivation and expected benefit related to improving the system and measurements by producing a uniform magnetic field across a large surface area between the bodies (Shen, Column 1, Lines 52-53).

29.	Claim(s) 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Villien, and further in view of Lee.

As per claim 10, the combination of Held and Villien discloses the method of claim 1 as described above.
Held further discloses the magnetization of a permanent magnet (Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) but does not explicitly disclose that it consists of a "pseudo-random code".
However, Lee further discloses the "pseudo-random code" (see [0101] and/or [0103]). Therefore, the combination of Held, Villien and Lee discloses:
wherein the magnetization of a permanent magnet (Held, Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) consists of a "pseudo-random code" (Lee, see [0101] and/or [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “pseudo-random code” disclosed by Lee into Held in view of Villien, with the motivation and expected benefit related to improving the system and measurements by creating models that predicts the value of a target variable based on several input variables-measurements (Lee, Paragraph [0055]), and also improving the dataset collection (Lee, Paragraph [0055] and [0103]).

30.	Claim(s) 2, 3, 11, 13 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Lee.

As per claim 2, Held discloses:
Method for measuring the alignment ymagnet between two bodies (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 21, see the measured distance, alignment and position between the support plate 141 and the rod 134. Also see [0204] and/or claim-29), characterized in that 
at least two magnetic field sensors (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) are mounted on one body (Fig. 21, see the rod 134 of the probe head 130. Also see [0195], [0097] and/or claim-29) and 
a magnet system consisting of at least one permanent magnet (Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) is mounted on another body (Fig. 21, see the support plate 141. Also see [0191]-[0192] and/or claim-29) and 
the permanent magnets (Fig. 21, see the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) at the positions of the sensors (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) generating a magnetic field Hmeasurement and at least one component of the magnetic field (see [0213] and/or [0210]) of at least two sensors is measured (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29), characterized in that 
the orientation of the magnet system ymagnet (Fig. 21, see the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) is determined where for a plurality of alignments ymagnet of the permanent magnet system the expected magnetic field Htheory(ymagnet) is determined at the locations of the sensors (see [0204], [0197] and/or claim-29. The claimed “orientation” is included in the determined position of Held. Moreover, the generated signal Held contained expected magnetic field from the magnets measuring bodies M, and said signal is the produced by a plurality of magnetic fields from the magnets measuring bodies M. Furthermore, the words “orientation” and “position” are synonyms. See, https://www.thesaurus.com/browse/orientation).
Held does not explicitly disclose the machine learning method.
However, Lee further discloses the machine learning method (see [0055], [0063] and/or [0094]-[0095]). Therefore, the combination of Held and Lee discloses:
the orientation of the magnet system ymagnet (Held, Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) is determined (Held, see [0204] and/or claim-29. The claimed “orientation” is included in the determined position of Held) by first training a machine learning method (Lee, see [0055], [0063] and/or [0094]-[0095]) where for a plurality of alignments ymagnet of the permanent magnet system (Held, Fig. 21, see the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) the expected magnetic field Htheory(ymagnet) (Held, see [0204] and/or claim-29. The generated signal Held contained expected magnetic field from the magnets measuring bodies M, and said signal is the produced by a plurality of magnetic fields from the magnets measuring bodies M) is determined at the locations of the sensors (Held, Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) and used as training data for the machine learning method and hence the machine learning method can predict for a certain measured field Hmeasurement (Lee, see [0055], [0063], [0094] and/or [0102]. The machine learning algorithms of Lee are applied to magnetometers/magnetic-sensors) an approximation of ymagnet (Held, Fig. 21, see the measured distance/approximation between the support plate 141 and the rod 134. Also see [0204] and/or claim-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “machine learning method” disclosed by Lee into Held, with the motivation and expected benefit related to improving the system and measurements by creating models that predicts the value of a target variable based on several input variables-measurements (Lee, Paragraph [0055]).

As per claim 3, the combination of Held and Lee discloses the method of claim 2 as described above
Held in view of Lee, with the motivation set forth above in claim-2, further discloses: 
wherein the starting value of the alignment of the magnet system ymagnet,0 (Held, Fig. 21, see the measured distance, alignment and position between the support plate 141 and the rod 134. Also see [0204] and/or claim-29) is determined from the method according to claim 2 (Lee, see [0055], [0063], [0094] and/or [0102]).

As per claim 11,  the combination of Held and Lee discloses the method of claim 2 as described above
Held in view of Lee, with the motivation set forth above in claim-2, further discloses: 
wherein the magnetization of a permanent magnet (Held, Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) consists of a "pseudo-random code" (Lee, see [0101] and/or [0103]). 

As per claim 13,  the combination of Held and Lee discloses the method of claim 2 as described above
Held in view of Lee, with the motivation set forth above in claim-2, further discloses: 
wherein for a plurality of alignments ymagnet (Held, see [0204], [0197] and/or claim-29. The claimed “orientation” is included in the determined position of Held. Moreover, the generated signal Held contained expected magnetic field from the magnets measuring bodies M, and said signal is the produced by a plurality of magnetic fields from the magnets measuring bodies M), the machine learning method is training (Lee, see [0055], [0063] and/or [0094]-[0095]) with expected magnetic fields Htheory(ymagnet) (Held, see [0204], [0197] and/or claim-29) that are determined by physically changing the orientation (Held, see [0198], [0192] and/or claim-29. The magnets measuring bodies M can alternatively also be attached to the rod 134 of probe head 130 that is connected with rotational mobility to the sleeve 142 that is affixed to support plate 141, therefore, the position of the magnets measuring bodies M is changing with their orientations when probe head 130 is in motion) of the magnetic field system (Held, Fig. 21, see any of the magnets measuring bodies M. Also see [0198], [0187] and/or claim-29) relative to the sensor array (Fig. 21, see any two of the s1-s4 magnetic field sensors. Also see [0197], [0187] and/or claim-29) and for the known vector ymagnet the values Htheory (ymagnet) (Held, see [0204], [0197] and/or claim-29) are determined by reading out the magnetic field sensors (Held, claims 29-30. The evaluation apparatus of Held).

As per claim 15,  the combination of Held and Lee discloses the method of claim 2 as described above
Held in view of Lee, with the motivation set forth above in claim-2, further discloses: 
wherein values from methods (Held, Fig. 21, see the measured distance, alignment and position between the support plate 141 and the rod 134. Also see [0204] and/or claim-29) are also used in the training of the machine learning method (Lee, see [0055], [0063] and/or [0094]-[0095]). 

31.	Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Lee, and further in view of Shen.

As per claim 7, the combination of Held and Lee discloses the method of claim 2 as described above.
Held further discloses a magnetic shield (see [0156], [0150] and/or claim-29. The claimed “magnetic shield” is the “magnetic flux guidance” of Held) is mounted between the permanent magnets and the body (Fig. 8, see the magnets 25 and first part 23. Also see [0198], [0187] and/or claim-29) but does not explicitly disclose that said it is a soft magnetic shield.
However, Shen further discloses: 
a soft magnetic shield (Shen, see column 1, liens 61-64) is mounted between (this arrangement comes from the combination of Held and Shen) the permanent magnets and the body (Fig. 8, see the magnets 25 and first part 23. Also see [0198], [0187] and/or claim-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “the soft magnetic shield” disclosed by Shen into Held in view of Lee, with the motivation and expected benefit related to improving the system and measurements by producing a uniform magnetic field across a large surface area between the bodies (Shen, Column 1, Lines 52-53).

32.	Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Lee, and further in view of Okanohara et al (Pub. No.: US 2016/0371316 hereinafter mentioned as “Okanohara”).

As per claim 12,  the combination of Held and Lee discloses the method of claim 2 as described above but does not explicitly disclose:
wherein at least one of the methods is used such as neural networks, "gradient boost" or regression.
However, Okanohara further discloses:
wherein at least one of the methods is used such as neural networks, "gradient boost" or regression (see [0001], [0029] and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “at least one of the methods is used such as neural networks, "gradient boost" or regression” disclosed by Okanohara into Held in view of Lee, with the motivation and expected benefit related to improving the system and measurements by addressing "Big Data" problems in which the volume, variety, and velocity of data are high and/or real time data processing (Okanohara, Paragraph [0001]), and also by improving accuracy, reliability and cost of data collection (Okanohara, Paragraph [0029]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867